Citation Nr: 1017920	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
December 7, 2005 for residuals of a fracture of the right 
tibia and fibula. 

2.  Entitlement to a rating in excess of 10 percent from 
December 7, 2005 to December 1, 2008 for residuals of a 
fracture of the right tibia and fibula.   

3.  Entitlement to a rating in excess of 20 percent, 
effective December 1, 2008, for residuals of a fracture of 
the right tibia and fibula, including the propriety of 
separate additional ratings for disability involving the 
right ankle and right knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 
1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 10 
percent rating for residuals of a fracture of the right tibia 
and fibula. 

In March 2004 within the one year appeal period, the RO 
received a statement from the Veteran reporting that he had 
received additional medical evaluation and treatment for his 
right leg disability at a military clinic.  When new and 
material evidence is received prior to the expiration of an 
appeal period, it will be considered as having been filed in 
connection with the claim that was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.157 (2009).  The RO 
performed additional development and in June 2004 continued 
to deny an increased rating for the right leg disability.  
The Veteran expressed timely disagreement in July 2004.  

In May 2009, the RO granted an increased rating of 20 percent 
for residuals of a fracture of the right fibula and tibia, 
effective December 1, 2008.  

The Veteran testified before the Board sitting at the RO in 
February 2010.  A transcript of the hearing is associated 
with the claims file. 




FINDINGS OF FACT

1.  Prior to December 7, 2005, the right tibia and fibula 
fracture residuals were manifested by malunion with valgus 
deformity at the fracture site, pain when bearing weight, and 
flare-up pain on extended standing or walking.  The Veteran 
walked with a normal gait and weight bearing with no leg 
length inequalities or use of support devices.

2.  Starting on December 7, 2005, the right tibia and fibula 
fracture residuals were manifested by valgus deformity at the 
fracture site, stress fractures, intermittent restriction on 
weight bearing, lost time from work, and pain that interfered 
with sleep and required additional medication. 

3.  Starting on December 1, 2008, the right tibia and fibula 
fracture residuals were manifested by symptoms itemized 
above, but they also included right ankle arthritis, moderate 
limitation of motion of the right ankle, and genu recurvatum 
of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula prior 
to December 7, 2005 have not been met. 38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2009). 

2.  The criteria for a rating of 20 percent, but not higher, 
for residuals of a fracture of the right tibia and fibula 
have been met, for the period from December 7, 2005 to 
November 30, 2008.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2009). 

3.  Effective December 1, 2008, the criteria have been met 
for the above noted 20 percent rating AND two additional 
ratings of 10 percent each (and no higher), for limitation of 
motion of the right ankle with arthritis, and genu recurvatum 
of the right knee, as residuals of a fracture of the right 
tibia and fibula.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5262, 5271, 5363 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in March 2004, the RO provided a notice 
that did not satisfy the requirements outlined in Vazquez-
Flores.  The RO informed the Veteran of the types of evidence 
that would be considered and the respective responsibilities 
of the Veteran and VA to obtain that evidence.  The notice 
did not ask the Veteran specifically for evidence to show the 
impact of his disability on his employment and did not 
provide him with general notice concerning the rating 
criteria.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA and in testimony at a February 2010 
Board hearing, the Veteran described the symptoms that he 
experienced and the effect they have on him.  Moreover, in 
June 2008, the RO provided an adequate notice and 
readjudicated the claim in a July 2009 supplemental statement 
of the case.  Based on the Veteran's statements and notice, 
the Board concludes that the Veteran had actual knowledge of 
the criteria for assignment of a rating and that he is 
reasonably expected to understand what is required to 
substantiate the claim.  Accordingly, the notice timing error 
did not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In his application for 
benefits and in subsequent statement, the Veteran reported 
that he had received treatment at two military facilities.  
Further, in February 2010 the Veteran provided a summary of 
treatment for his right leg disability.  A review of the 
claims file showed that records from some but not all 
treatment records have been recovered.  In correspondence in 
March 2009, the RO requested the Veteran's assistance in 
recovering additional records including all records of 
treatment at two military hospitals or directly from his 
treating physicians.  No response was received from the 
Veteran.  Nevertheless, the RO requested all relevant 
clinical records since October 2002 from the two military 
facilities.  One facility reported that no records were 
available.  Records from the other hospital were recovered 
but included treatment starting in November 2005.  For 
reasons provided in more detail below, the Board concludes 
that all reasonable efforts to obtain records of medical 
treatment from military and private medical providers 
identified by the Veteran have been accomplished.  VA has 
also obtained medical examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served in the U.S. Air Force, retiring at the 
rank of Master Sergeant.  He contends that his lower right 
leg disability is more severe than is contemplated by the 
current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.   
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Malunion of the tibia and fibula with a slight knee or ankle 
disability warrants a 10 percent rating.  A 20 percent rating 
is warranted for malunion with a moderate knee or ankle 
disability, and a 30 percent rating for malunion with a 
marked knee or ankle disability.  There is no higher 
schedular rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.   

Limitation of motion of the ankle warrants a 10 percent 
rating if moderate and a 20 percent rating if marked.   
38 C.F.R. § 4.71a, Diagnostic Code 5271.   Genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight 
bearing objectively demonstrated) warrants a 10 percent 
rating and no higher schedular rating.  38 C.F.R. § 4.17a, 
Diagnostic Code 5263.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups will warrant a 10 
percent rating.  Absent limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Separate disabilities arising from a single disease entity 
are to be rated separately. See 38 C.F.R. § 4.25; Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided. See 
38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).

Service treatment records showed that the Veteran sustained a 
closed fracture of the right tibia and fibula in a motor 
vehicle accident in December 1966.  The Veteran underwent a 
fasciotomy, insertion of stabilizing hardware, treatment for 
an abrasion infection, traction to improve alignment, and 
casting for several months.  In January 1967, a wedging 
procedure was employed to reduce the angulation by 50 
percent. In early February 1967, an examiner noted the 
beginning of callous formation at the fracture site with five 
degrees of angulation.  In May 1967, an examiner noted that 
X-rays showed good callous and union of the fibula.  The 
examiner noted that the tibia had good alignment with no 
angulation or displacement.  Although there was an incomplete 
fracture line through the callous, the examiner noted that 
there was increased callous formation and further evidence of 
healing and no evidence of nonunion.  The examiner diagnosed 
delayed union of the right tibia and fibula and placed the 
Veteran in a patellar bearing cast for one month.  The 
Veteran returned to full duty and served until 1988 as an 
industrial hygienist.  In a February 1971 physical 
examination for hazardous duty, an examiner noted the history 
of the 1966 fracture and treatment and that there had been a 
full recovery with no complications. 

In August 1987, the Veteran fractured the second and third 
metatarsals of the right foot.  In an October 1987 physical 
examination, a physician noted that the Veteran had fractured 
four metatarsals and that he continued to experience mild 
foot pain but with a full range of motion.  In an April 1988 
retirement physical examination, a physician noted that the 
Veteran had made a full recovery from both fractures. 

The Veteran has been granted separate service connection and 
rating for residuals of the fracture of a metacarpal of the 
right foot.   

In February 2003, a VA physician's assistant (PA) noted the 
Veteran's reports of daily right lower leg pain and an 
inability to run.   The Veteran did not use support devices 
for ambulation and reported no flare-ups or precipitating 
factors.  On examination, the PA noted a mild bulging 
deformity at the boot top level of the anterior right leg.  
There was no tenderness at the site, no shortness of the leg, 
and a normal walking gait.  X-rays showed a healed fracture 
with a deformity of the distal shaft of the tibia and fibula 
and normal knee and ankle joints.  The same physician also 
performed an examination of the separately service-connected 
right foot and noted some limitation of dorsiflexion of the 
right ankle but a normal range of motion in other directions.  

In March 2004, a physician at a military clinic noted that 
the Veteran's reports of knee and shoulder pain.  Clinical 
comments were brief and only partially legible.  However, the 
physician ordered an X-ray to evaluate a deformity of the 
tibia and fibula.  The imaging study showed multiple old 
healed fractures of the distal third of the fibula and the 
junction of the middle and distal thirds of the tibia.  The 
bones were in satisfactory alignment with no cross fusion 
between the two bones or stress fractures.  

In April 2004, a VA contract physician noted the history of 
the Veteran's leg fracture and his report of increasing leg 
pain, particularly at the end of the day.  The Veteran 
reported that he tried several medications for pain without 
success.  He reported that he was unable to walk more than a 
few hundred feet but had not lost time from work.  On 
examination, the physician noted normal posture and gait with 
no requirement for support devices for ambulation.  There 
were no indications of abnormal weight bearing, and leg 
length was 75 centimeters bilaterally.  The physician noted a 
normal alignment on inspection, but a concurrent X-ray showed 
osseous union at the fracture suites with residual cortical 
deformity and a medial bowing deformity of the tibia.  The 
physician noted that the effect of the residuals of the 
fractures was to limit the Veteran's daily walking. 

In a December 2005 statement, the Veteran called attention to 
the service treatment records following the 1966 accident 
that showed a 50 percent reduction in angulation to five 
degrees.  The Veteran contended that the records showed his 
fracture not to be normally aligned.  

The claims file contains outpatient primary care treatment 
records from a military clinic starting in November 2005.  On 
December 7, 2005, a military physician noted ongoing problems 
of stress fractures and prescriptions for oral pain 
medication.  He noted symptoms of leg bone pain but no 
limping or soft tissue complaints and no ankle pain.  The 
physician noted that the Veteran had been seen by an 
orthopedic specialist earlier the same month and diagnosed 
with stress fractures.  The physician prescribed different 
pain medication.  In a February 2010 statement, the Veteran 
reported that an X-ray obtained by an unspecified provider in 
December 2005 showed secondary arthritis of the right ankle; 
however, there is no record of this imaging or any reference 
to it by a clinician in the claims file.  

In a January 2006 letter, a private orthopedic physician 
noted that the Veteran's fracture healed at a 10 degree 
valgus position with the right calf one-half inch smaller 
that on the left.  The physician also noted observations of 
the Veteran's foot and recommended that he get off the foot 
intermittently during the day and use anti-inflammatory 
medication.  He did not recommend surgical realignment of the 
fracture, although he did not indicate whether he was 
referring to the leg fracture or foot fracture or both.  

In March 2006, another VA contract physician noted the 
history of the Veteran's right leg fracture and his reports 
of constant leg pain radiating to the right foot, reaching 
the maximum level possible and only partially relieved by 
rest and medication.  The Veteran reported that the pain 
interfered with sleep, that he was unable to run or jog, and 
that he lost six days of work time per year.  On examination, 
the physician noted no abnormal gait, abnormal weight 
bearing, or difference in leg length.  The Veteran did not 
use assistive devices for ambulation.  The physician noted 
malunion of the tibia and fibula without a knee or ankle 
disability.  A concurrent X-ray showed a healed fracture of 
the right tibia and fibula with a mild angulation deformity.  

In the report of a May 2006 physical examination at the 
military clinic, an examiner noted a history of stress 
fractures and use of anti-inflammatory medication but no 
specific leg or other musculoskeletal complaints.  

In September 2006, a VA PA noted a review of the claims file 
and the history of the accident and delayed union of the 
fracture.  The PA noted that the Veteran completed over 21 
years of active service during which time the Veteran 
reported that he experienced occasional pain that did not 
limit his activities.  The Veteran reported that his pain 
symptoms increased about four years earlier with no known 
cause.  The Veteran reported that he currently was unable to 
jog, run, or lift weights and that flare-up pain was 
precipitated by walking or standing longer than one to one 
and one-half hours.  The Veteran reported that the impact on 
his occupation was avoiding lifting and having to leave work 
early on occasions to elevate his right leg.  On examination, 
the PA noted a normal gait without assistive devices or 
braces.  The PA noted a mild increased roundness identified 
as callus formation residual at the fracture site that was 
not tender.  There was no observable angulation, malunion, or 
nonunion.  However, a concurrent X-ray showed a varus 
deformity in one view and acceptable alignment in another 
view.  The PA noted that the fracture healed with a deformity 
of minimal degree which may cause stress on the bone and soft 
tissue, muscle scarring, and facial tie down to explain the 
Veteran's symptoms.  

In a February 2007 statement, the Veteran noted that a 
military physician placed him on crutches and a non-weight 
bearing brace for six weeks at an unspecified time in the 
past and that the restriction from bearing weight eliminated 
his pain.  He noted that the military physician restricted 
him from jogging, competitive distance running, and lifting 
weights and told him that surgery and use of narcotic for 
pain would not be effective and would have adverse 
complications.  Although records from this military clinic 
since October 2002 were requested and received, there are no 
clinical observations as described by the Veteran in these 
records.   The Veteran noted that a magnetic resonance image 
obtained on an unspecified date by an unspecified clinician 
showed stress fractures.  A record of this imaging is not in 
the claims file but was referenced by a military examiner in 
December 2005.  The Veteran also noted that private 
orthopedic physician recommended that the Veteran be taken 
off his feet immediately, that his right calf is one-half 
inch smaller in circumference that the left, that X-rays 
showed stress fractures at the sites, and that the physician 
confirmed a five degree angulation.  The Veteran objected to 
one examiner's report that he was overweight because his body 
mass index did not indicate that he was overweight.  However, 
military clinic records showed that the Veteran's body mass 
index was varied from 27.55 to 29.13.  The Veteran suggested 
that a Baker's cyst on his knee may also be a residual of the 
abnormal healing of the fractures and contended that his 
right leg was shorter than the left leg.  Neither contention 
was noted by any clinical examiner.  

In an October 2007 statement, the Veteran noted that his 
primary care physician prescribed oral and medication for leg 
pain that was not successful, that he also had been treated 
by two orthopedic surgeons unsuccessfully for pain, and that 
a magnetic resonance image ordered by one surgeon showed 
stress fractures.  He mentioned the surgeon by name.  The RO 
requested records of treatment since October 2002 of the 
Veteran for his leg fracture residuals from the Veteran's 
military clinic.  The named surgeon practices at the military 
clinic as his clinical examination appeared in the record in 
December 2005.  

The remaining military outpatient clinical records through 
April 2009 showed on-going diagnosis of causagia of the lower 
limb and prescriptions for pain medication, occasionally 
designated as treatment for back pain.  There were no reports 
from the Veteran or clinical observations abnormal or 
limitations of movement or activities or use of supportive 
devices.  The records are silent for any reports to the 
clinician of specific moderate or severe pain of the right 
leg or ankle.   

In December 2008, a VA physician's assistant (PA) noted a 
review of the claims file and the Veteran's reports of mid-
right leg pain radiating to the foot.  The PA noted that the 
Veteran used two crutches, was limited in standing, and could 
walk greater than one-quarter but less than one mile.  It is 
not clear from the report whether the Veteran was using 
crutches on a temporary or continuing basis.  On examination, 
the PA reviewed concurrent X-rays and diagnosed genu 
recurvatum and malunion with valgus deformity.  There was no 
leg shortening.  The X-rays also showed moderate arthrosis in 
the tibiotalar and subtalar joints of the right ankle.  In a 
January 2009 addendum, the PA noted a range of motion of the 
right ankle as zero to 10 degrees dorsiflexion and zero to 20 
degrees plantar flexion with painful motion but no additional 
loss of function on repetition.  The PA noted severe 
impairment of participation in sports, exercise, and 
recreation; moderate impairment of traveling and performance 
of household chores; and mild impairment of other daily 
activities.  

In a February 2010 Board hearing, the Veteran reported that 
he continued to experience right lower leg pain of increasing 
severity and without relief from non-narcotic medication.  He 
stated that he was employed in a helicopter repair facility 
and had difficulty going out to different work centers.  The 
pain extended from knee to ankle.  He stated that stress 
fractures were noted in imaging studies and contributed to 
the pain.  In an accompanying written statement, the Veteran 
noted that the use of narcotic medication was not an option 
for him and that other medications provided by a pain 
management specialist were not effective.  He noted that the 
leg pain was so severe that his entire leg shook and 
interfered with sleep and concentration at work.  The only 
treatment that was effective was to take all weight off the 
leg and that doing so was not an option at this point in his 
life.  

The Board concludes that the Veteran's current residuals of 
fractures of the right tibia and fibula are manifested by 
malunion with valgus deformity at the fracture site, stress 
fractures, and arthritis of the right ankle resulting in 
constant pain when bearing weight and flare-up pain on 
extended standing or walking.  The Board concludes that 
several diagnostic codes are applicable and will discuss 
staged ratings under each code as warranted by the lay and 
medical evidence.  

As a preliminary matter, the Board notes that some records of 
treatment reported by the Veteran in his February 2010 
written statement have not been recovered despite requests to 
the Veteran and his military clinics.  Specifically, the 
Veteran noted that he was treated in November 2004, December 
2004, March 2005, and June 2005 at unspecified clinics.  
However, the Veteran described his symptoms and the 
recommended medications and treatment on each occasion.  The 
Veteran's is competent to report on his observed symptoms and 
on the assessments and diagnoses explained to him by his 
medical providers.  The Board concludes that his statements 
are credible because they are consistent with other records 
in the file before and after those dates.  The RO has 
requested all treatment records from his military clinics for 
this period of time, but no records of the cited treatment 
encounters were included.  The Board finds that no additional 
effort to recover these records is necessary and will 
consider the Veteran's lay reports of the missing treatment 
encounters as credible evidence.  The Veteran also reported 
that an X-ray obtained by an unspecified medical provider in 
late December 2005 showed secondary arthritis of the right 
ankle.  The Board concludes that the Veteran is competent to 
report that he was informed of these results.  However, the 
Board places less probative weight on his report as it is not 
consistent with other treatment records at that time that 
showed no diagnoses of ankle arthritis.  An examiner in 
December 2005 specifically noted the Veteran's report of no 
ankle pain.  

The Period from December 7, 2005

The Board concludes that a rating in excess of 10 percent 
prior to December 7, 2005 for malunion of the right tibia and 
fibula fractures was not warranted.  The record showed that 
the Veteran had misalignment at the fracture site, but stress 
fractures were not noted in the clinical records earlier than 
December 2005.  The Veteran experienced daily pain but walked 
with a normal gait and with normal weight bearing.  There 
were no leg length inequalities.  The Veteran reported that 
he was limited in extended walking but he did not use 
supportive devices.  Therefore, the Board concludes that the 
Veteran's symptoms prior to December 7, 2005 are best 
evaluated as malunion with a slight ankle disability shown as 
some limitation of dorsiflexion of the ankle in February 
2003.  Prior to December 7, 2005, there is no showing of 
symptoms more severe so as to approach moderate knee or ankle 
disability and warrant an increased rating to 20 percent 
under Diagnostic Code 5262.  Accordingly, for this period a 
claim for increase is denied.

The Period from December 7, 2005 to November 30, 2008

Starting with a military clinic examination on December 7, 
2005, the Board concludes that a 20 percent rating, but not 
higher, is warranted under Diagnostic Code 5262.  Examiners 
at that time noted the Veteran's report of increased pain and 
requests for changes in medication.  Examiners referred to 
studies that showed stress fractures at the healed site, and 
a private consulting orthopedic physician recommended taking 
weight off the right foot intermittently during the day.  The 
Veteran reported in a March 2006 examination that his pain 
was interfering with sleep and that he had lost time at work.  
Resolving all doubt in favor of the Veteran, the Board 
concludes that the Veteran's symptoms are best evaluated as 
moderate starting on December 7, 2005.  An even higher 
rating, for a marked disability, is not warranted during this 
period because the Veteran continued to work full time, 
ambulate with a normal gait, and did not use support devices.  
The examiner in March 2006 did not observe knee or ankle 
symptoms.   The Board acknowledges the Veteran's reports of 
constant, severe pain, relieved only by non-weight bearing 
activity and not by any non-narcotic medication.  However, 
the Board also considered that the Veteran is able to work, 
the Veteran does not use assistive devices for ambulation, 
and that the level of discomfort indicated in primary care 
records from December 2005 through April 2009 often show only 
mild or no complaint of leg pain.  

Accordingly, for this period, the disability due to the 
fracture residuals is appropriately rated with an increased 
rating to 20 percent, under Diagnostic Code 5262.

The Period from December 1, 2008

Starting on December 1, 2008, disability due to fracture 
residuals should be rated with the 20 percent under 
Diagnostic Code 5262, and with two additional 10 percent 
ratings for residuals that approximate disability rated under 
other diagnostic codes.  In a VA examination on that date, a 
PA diagnosed additional knee and ankle disabilities 
associated with the malunion.  Accordingly, in addition to 
the 20 percent rating under Code 5262, two 10 percent ratings 
are warranted for (a) genu recurvatum (hyperextension of the 
knee) under Code 5263, and (b) arthritis of the ankle with 
limitation of motion under Code 5271.  

The 10 percent rating for the additional knee disability is 
warranted because this disorder was observed by the examiner 
as of December 1, 2008, and because Veteran experienced leg 
pain associated with weight bearing, demonstrated by relief 
of pain when he does not bear his weight on that leg.  A 
higher schedular rating is not available under Code 5263.

Range of motion of the ankle was noted as moderately limited 
in dorsiflexion and plantar flexion with X-ray indications of 
arthritis in ankle joints.  Therefore, a 10 percent rating is 
warranted under Diagnostic Code 5271.   A higher rating is 
not warranted because the limitation of motion is not marked 
as the Veteran retains at least half the normal range of 
ankle motion.  The Veteran is limited in walking and standing 
as a result of all bone, knee, and ankle residuals but does 
not use assistive devices and is able to continue his full 
time occupation.  

The Board considered whether the separate ratings described 
above constituted impermissible pyramiding under 38 C.F.R. 
§ 4.14 and whether a single rating 30 percent rating for 
malunion with marked knee and ankle disabilities was more 
appropriate.  The Board concludes that although the bone, 
knee, and ankle disorders all arose as residuals of the 
fracture sustained in service and all contributed to overall 
leg discomfort and limitation in mobility, the ankle and knee 
disorders originate in separate physiological structures and 
are separate sources of the Veteran's chronic pain.  
Therefore, separate ratings are not precluded.  Moreover, a 
higher combined rating is more advantageous to the Veteran 
using all applicable diagnostic codes in lieu of a single 
rating under Diagnostic Code 5262.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected right leg 
disability results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
The Veteran reported that his mobility on the job is limited, 
but there is no credible evidence that he is unable to 
perform his assigned duties.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

For the period prior to December 7, 2005, a rating in excess 
of 10 percent for right fibula and tibia fracture residuals 
is denied. 

For the period from December 7, 2005 to November 30, 2008, an 
increased rating of 20 percent, but not higher, is granted 
for right fibula and tibia fracture residuals under 
Diagnostic Code 5262, subject to the legal criteria governing 
the payment of monetary benefits.

For the period from December 1, 2008, an increased rating is 
granted subject to the legal criteria governing the payment 
of monetary benefits, with disability due to right fibula and 
tibia fracture residuals being best rated with the 20 percent 
rating for tibia/fibula impairment (under Code 5262), a 
separate 10 percent rating for limitation of motion of the 
right ankle (under Code 5271), and a separate 10 percent 
rating for genu recurvatum of the right knee (under Code 
5263)



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


